Name: 94/392/EC: Council Decision of 27 June 1994 approving the Agreement in the form of an Exchange of Letters between the European Community and Romania amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, and the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, both as amended by the Additional Protocol signed on 21 December 1993
 Type: Decision
 Subject Matter: Europe;  European construction;  trade policy;  tariff policy;  international affairs
 Date Published: 1994-07-12

 Avis juridique important|31994D039294/392/EC: Council Decision of 27 June 1994 approving the Agreement in the form of an Exchange of Letters between the European Community and Romania amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, and the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, both as amended by the Additional Protocol signed on 21 December 1993 Official Journal L 178 , 12/07/1994 P. 0075 - 0075COUNCIL DECISION of 27 June 1994 approving the agreement in the form of an exchange of letters between the European Community and Romania amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, and the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, both as amended by the Additional Protocol signed on 21 December 1993 (94/392/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the Europe Agreement signed at Brussels on 1 February 1993 (1), as amended by the Additional Protocol signed on 21 December 1993 (2), Having regard to the Interim Agreement (3) signed at Brussels on 1 February 1993, as amended by Additional Protocol signed on 21 December 1993, Having regard to the proposal from the Commission, Whereas the Interim Agreement entered into force on 1 May 1993; Whereas the application of Annexes XI a and XII a and of Protocol 3 has been delayed for reasons for which Romania cannot be held responsible; Whereas the Interim Agreement provides for quantitative concessions; Whereas it is therefore appropriate to carry-over to the following years certain quotas or ceilings, which were granted for 1993 but could not be used by Romania; Whereas from 1 May 1993, the date of entry into force of the Interim Agreement, Romania no longer benefited from the Community's scheme of generalized tariff preferences; Whereas it is therefore appropriate to carry-over the concessions referred to in Annexes XI a and XII a and in Protocol 3 of the Interim Agreement and the Europe Agreement; Whereas to this effect the Commission has negotiated on behalf of the Community an Agreement in the form of an exchange of letters amending the Interim Agreement and amending the Europe Agreement both as amended by the Additional Protocol; Whereas the Agreement in the form of an exchange of letters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and Romania amending the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, and amending the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, is hereby approved on behalf of the European Community. The text of the Agreement in the form of an exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. The President of the Council shall give the notification on behalf of the Community that all necessary procedures for that purpose have been completed. Done at Luxembourg, 27 June 1994. For the Council The President C. SIMITIS (1) Europe Agreement not yet published in the Official Journal. (2) OJ No L 25, 29. 1. 1994, p. 22. (3) OJ No L 81, 2. 4. 1993, p. 2.